Citation Nr: 1739223	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as residuals of a head injury.

2.  Entitlement to service connection for dizziness and loss of balance.


REPRESENTATION

Veteran represented by:	Sean S. Twomey, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1988, in February 1991, and from December 2005 to February 2007.

This appeal is before the Board of Veterans' Appeals (Board) from August 2009 and January 2010 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified during a Board hearing in Chicago, Illinois before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In April 2015, the Board denied the Veteran's claims currently on appeal and dismissed a third claim as withdrawn.  He appealed the denials to the United States Court of Appeals for Veterans Claims (Court), which vacated the denials in an August 2016 order granting a joint motion for partial remand (JMPR).  The issues are therefore again before the Board. 


FINDINGS OF FACT

1.  Residuals of a head injury were neither incurred in nor related to service.

2.  Dizziness and loss of balance were neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI, claimed as residuals of a head injury, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(b) (2016).

2.  The criteria for service connection for dizziness and loss of balance have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for residuals of a TBI and for dizziness and loss of balance.

The August 2016 JMPR vacated the Board's April 2015 decision on the grounds that the Board failed to consider the applicability of 38 U.S.C.A. § 1154(b) to the Veteran's statements, giving extra weight to his combat experience.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  The incurrence or aggravation may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The relevant facts were described in the Board's vacated April 2015 decision.  The August 2016 JMPR identified no defect in that decision's summation of facts, and the Board therefore reincorporates that summary into this decision by reference.

Subsequent to the Board's vacated April 2015 decision, additional evidence was submitted to the record.  

In a 2012 statement submitted by the Veteran's representative in January 2017, a friend who served alongside him reported that the Veteran would regularly hit his head on the doorframe of the vehicle when they served together.  The friend recalled at least three occasions when the Veteran hit his head as such and quickly became uncoordinated.  As time went on, the friend stated that he noticed a change in the Veteran's decision making and thought process.  In a February 2017 letter, the Veteran's treating VA neurologist opined that it was at least as likely as not that his headaches, imbalance, and cognitive complaints are causally related to the head trauma that he reported sustaining in service in 2006.

The Board finds that neither the new evidence nor the applicability of 38 U.S.C.A. § 1154(b) change the analysis provided in its April 2015 decision.  While lay evidence of an incident is sufficient to establish an in-service event under § 1154(b), the Board finds clear and convincing evidence that the reports are not credible.  Even if his injury could be said to be consistent with the circumstances of the Veteran's combat service, which is not clear, the statements are too contradictory to be afforded credibility.  As explained in the April 2015 decision, the Veteran has variously reported that his TBI was the result of an August 2006 martial arts training accident, explosions from his 1980s period of service, and most recently hitting his head while exiting vehicles in Iraq.  While reports of the mere occurrence of these separate incidents do not contradict each other, his associated statements of the onset of his claimed TBI symptoms are not consistent.  He had additionally denied ever having experienced a head injury at the time of his separation, despite his detailed reports of other injuries at that time.  Furthermore, as with opinions discussed in the Board's prior denial, the February 2017 opinion of the Veteran's neurologist is based on his reports of in-service injuries.  Because the Board does not credit the Veteran's reports, medical opinions based on these reports lack credibility as well.

Although § 1154(b) allows lay evidence to be sufficient without corroboration, it does not mandate that the Board find all lay evidence to be credible, and such statements may be rebutted by clear and convincing evidence to the contrary.  For these reasons, the Board finds that neither the new evidence nor the applicability of 38 U.S.C.A. § 1154(b) change the analysis provided in its April 2015 decision.  As such, the Board finds that the evidence weighs against a finding that the Veteran's residuals of a head injury, including dizziness and loss of balance, were neither incurred in nor related to service.  Service connection is therefore denied.


ORDER

Service connection for residuals of a TBI, claimed as residuals of a head injury, is denied.

Service connection for dizziness and loss of balance is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


